The Court.
In this cause, the judge refused on-objections of plaintiff’s counsel to settle and allow the statement on motion for a new trial presented by defendant.
The objections of the counsel for plaintiff were that the defendant had not complied with the statute in procuring the judge to settle the same.
Prior to the refusal of the judge to settle the statement, amendments had been proposed to it by the plaintiff. After such refusal, defendant engrossed the statement with the proposed amendments, and presented the engrossed statement to the judge for settlement, and the judge, against the objections of plaintiff, settled and allowed the statement.
The judge having once refused to settle the statement, the matter was ended so far as that officer was empowered to settle it. The engrossed statement was then a new statement presented for allowance, and the time for the service of a statement having long passed, the judge was not authorized by the statute to settle and allow it.
The statement must, then, be disregarded.
There is no error in the record, and the judgment and order are affirmed.